DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the first coil axis of the first antenna coil is arranged at a 90 degrees to the second coil axis of the second antenna coil  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15, 17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta, US Patent No. 5,198,647 in view of Baldischweiler et al, DE 10 2001 012 230 A1.
 	Mizuta disclose a plural-coil non-contacting IC card having pot cores and shielding walls comprising: a chip card which inductively exchanges 8 bits with the reading device in parallel; the card contains a total of nine flat coils in a 3x3 matrix; separating walls of metal between the coils in order to prevent the coils from influencing each other; a portable data carrier (chip card, see figure 1) comprising a first electrical oscillating circuit (see below) which comprises a first antenna coil (15a in figure 1, 31 in figure 9) and a first electrical load (controller 41, see figure 2), and at least one second electrical oscillating circuit (see below) which comprises a 
	Mizuta discloses that through a systematic shift of the two coils with respect to each other it is easy to achieve mutual inductance, but fails to disclose the first antenna coil axis is enclosed at a 90 degrees to the second antenna coil axis. However, by systematic shifting of the coils to achieve mutual inductance, it could set the axis at any angle in order to achieve the mutual inductance and to minimize or eliminate coupling between the coils. Furthermore, Mizuta teaches other coils shapes and sizes, the requisite shifts are different and they to be determine on a case by case basis in order to achieve decoupling and mutual inductance of the antenna. . Furthermore, the 90 degrees enclosed shape is proved to be known in art. As evidence, the applicant newly cited prior art DE 10 2011 012 230 A1, shows a 90 degrees antenna coil 10 to an antenna coil 20 (fig. 1). Therefore, it would have been an obvious extension as taught by the prior art in order to effective eliminate mutual inductance by the coils.
	Regarding claim 13, Mizuta discloses wherein a surface integral over a first high-frequency magnetic flux generated in the first antenna coil has the value zero in the second antenna coil; wherein the first magnetic flux is effectuated by a first current; wherein the first current flows in the first oscillating circuit. (See figs. 1-2B and its associated text). Furthermore, the 90 degrees enclosed shape is proved to be known in art. As evidence, the applicant newly cited prior art DE 10 2011 012 230 A1, shows a 90 degrees antenna coil 10 to an antenna coil 20 (fig. 1)
Furthermore, the 90 degrees enclosed shape is proved to be known in art. As evidence, the applicant newly cited prior art DE 10 2011 012 230 A1, shows a 90 degrees antenna coil 10 to an antenna coil 20 (fig. 1)
Regarding claim 15, it is suggested to a person skilled in the art as shown in Fig. 1, since it is usually a goal to reduce disturbances or other negative factors or to eliminate them entirely. Therefore, it would have obvious for an artisan to manage the magnetic flux generated in the first and second antenna coils to attain the desired value in order to reduce or eliminate the disturbances or other negative forces. Furthermore, the 90 degrees enclosed shape is proved to be known in art. As evidence, the applicant newly cited prior art DE 10 2011 012 230 A1, shows a 90 degrees antenna coil 10 to an antenna coil 20 (fig. 1)
	Regarding claims 17-18, where the antenna coils lie in a common plane and therefore do not form an “angle”. Furthermore, it is noted that it is known to a person skilled in the art to arrange coils at a specific angle and to carry out this arrangement in such a way that they interfere or influence each other as little as possible. It is also noted that the specified angles are known to a person skilled in the art (see the applicant new cited prior art DE 10 2011 012 230 A1).
Regarding claim 19, ferrite core is very well-known in the art. It would have been obvious for a person ordinary skilled in the art at the time the invention was made to employ the well-known material for manufacturing the antenna. For instance, Philippe et al (2004/0069856), cited by the applicant, disclose a ferrite core (par. 32).
	Regarding claim 20, Mizuta discloses wherein the first electrical load can be a chip. See fig. 1.
	Regarding 21, Mizuta discloses wherein the second electrical load can be a second chip. See fig. 1.

	Regarding claim 23, the limitations have been addressed above in the rejection of claims 12, 21, and 22. Furthermore, the type of load attached to the antenna is a matter of engineering choice for meeting specific customer requirements. The specific shape and structure set forth in the claims are proved to be known in the art (see the applicant new cited prior art DE 10 2011 012 230 A1).
	Regarding claim 24, the limitations have been address above, since the structural limitations are as recited, the distance between the coils is obtained in the card body (see fig. 1 of both prior arts). 
Response to Arguments
Applicant's arguments filed 02/02/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument regarding the drawing objection, the examiner respectfully disagrees. It is true that the antenna coil 26 encloses a 90 degrees, but the antenna coil 26 is not arranged at 90 degrees angle to the antenna coil 28.
Regarding claim 12, the applicant argued that the first coil is arranged at 90 degrees to the second coil, the examiner respectfully disagrees. It is shown in fig. 3 and in the specification that the first coil is enclosed a 90 degrees angle (the same of the coil), but it not arranged in a 90 degrees angle to the second coil. Regarding the shape of the coil, the prior art teaches additional other coils shapes and sizes, the requisite shifts are different and they to be determine on a case see the applicant new cited prior art DE 10 2011 012 230 A1). The applicant’s arguments are not persuasive.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/30/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876